                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                         UNITED STATES DISTRICT COURT
                                   9                        CENTRAL DISTRICT OF CALIFORNIA
                                  10    ALICE MCKINNEY                         )         Case No. 2:20-cv-10837 DMG(PVCx)
                                                                               )         [LASC Case No. 20STCV39094]
                                  11                       Plaintiff,          )
                                                                               )
                                        v.                                     )         PROTECTIVE ORDER
SANTA ANA, CALIFORNIA 92705




                                  12
 1851 EAST FIRST ST., SUITE 860
 WORTHE HANSON & WORTHE




                                                                               )         PURSUANT TO STIPULATION
    TELEPHONE: (714) 285-9600




                                  13    SOUTHWEST AIRLINES CO., a company; and )
                                        DOES 1-25, Inclusive.                  )
                                  14                                           )
                                                           Defendants.         )
                                  15                                           )
                                                                               )
                                  16                                           )
                                                                               )
                                  17                                           )

                                  18         Based on the forgoing Stipulation of the parties, the Court finds that good cause
                                  19   exists to grant the Stipulated Protective Order and Orders as follows:
                                  20         1.     Disclosure and discovery activity in this action are likely to involve
                                  21   production of confidential, proprietary, or private information for which special
                                  22   protection from public disclosure and from use for any purpose other than
                                  23   prosecuting this litigation would be warranted. Accordingly, the parties hereby
                                  24   stipulate to and petition the Court to enter the following Stipulated Protective Order.
                                  25   ALICE MCKINNEY; and SOUTHWEST AIRLINES CO. (collectively, the "Parties")
                                  26   acknowledge that this Order does not confer blanket protections on all disclosures or
                                  27   responses to discovery and that the protection it affords extends only to the limited
                                  28   information or items that are entitled under the applicable legal principles to treatment
                                                                            1
                                                         PROTECTIVE ORDER PURSUANT TO STIPULATION
                                   1   as confidential.
                                   2         2.     In connection with discovery and the trial of this action, the Parties may
                                   3   designate certain documents and testimony, or other information derived therefrom,
                                   4   as "Confidential" under the terms of this Stipulation and Stipulated Protective Order
                                   5   ("Order").
                                   6         3.     "Confidential" information is information which has not been made
                                   7   public and which concerns or relates to the Parties’ business practices and falls within
                                   8   Federal Rule of Civil Procedure 26(c)(1)(G).
                                   9         4.     GOOD CAUSE STATEMENT.
                                  10         The Parties believe that the designation of certain documents as Confidential is
                                  11   necessary because there is significant risk in disclosing certain highly sensitive
                                       information beyond the purposes of this litigation. The Parties could be irreparably
SANTA ANA, CALIFORNIA 92705




                                  12
 1851 EAST FIRST ST., SUITE 860
 WORTHE HANSON & WORTHE


    TELEPHONE: (714) 285-9600




                                  13   harmed if information designated as Confidential is divulged or somehow wrongly
                                  14   misused by the Parties or non-parties. The unfettered disclosure of the information,
                                  15   including but not limited to the filing of the documents in the public record, could be
                                  16   harmful to the commercial interests of the Parties. There is good cause to enter this
                                  17   Protective Order to ensure adequate protection against the wrongful use or disclosure
                                  18   of Protected Material, and to protect the value associated with the Protected Material.
                                  19   Any violation of the confidentiality obligations set forth in this Protective Order could
                                  20   be detrimental and prejudicial to one or more Parties. The Parties agree that the
                                  21   concerns set forth in this paragraph are asserted in good faith.
                                  22         5.     A party receiving ("Receiving Party") material protected under this
                                  23   agreement ("Protected Material") may use Protected Material disclosed or produced
                                  24   by another Party or by a non-party in connection with this case only for prosecuting,
                                  25   defending, or attempting to settle this litigation.
                                  26         6.     By designating a document, testimony or other information derived
                                  27   therefrom as Protected Material labeled "Confidential" under the terms of this
                                  28   Stipulation and Protective Order, the Parties are certifying that there is a good faith

                                                                             2
                                                          PROTECTIVE ORDER PURSUANT TO STIPULATION
                                   1   basis both in law and in fact for the designation. Such "Confidential" materials shall
                                   2   be used solely in connection with this lawsuit, and not for any business, competitive,
                                   3   or governmental purpose or function, and such information shall not be disclosed to
                                   4   anyone except as provided herein.
                                   5         7.     Except as otherwise provided in this Order, or as otherwise stipulated or
                                   6   ordered, material that qualifies for protection under this Order should be clearly
                                   7   designated as so before the material is disclosed or produced. Designation in
                                   8   conformity with this Order requires:
                                   9                a.       for information in documentary form (apart from transcripts of
                                  10   depositions or other pretrial or trial proceedings), that the party producing Protected
                                  11   material ("Producing Party") affix the legend "Confidential" on each page that
                                       contains protected material, or prominently on each electronic media that contains
SANTA ANA, CALIFORNIA 92705




                                  12
 1851 EAST FIRST ST., SUITE 860
 WORTHE HANSON & WORTHE


    TELEPHONE: (714) 285-9600




                                  13   protected material.
                                  14                b.       for testimony given in deposition or in other pretrial proceedings,
                                  15   testimony taken at a deposition may be designated as "Confidential" by making a
                                  16   statement to that effect on the record at the deposition or other proceeding. Following
                                  17   the deposition, the party wishing to designate certain testimony as Protected Material
                                  18   ("Designating Party") shall have 30 days, after the transcript becomes available, to
                                  19   identify the specific portions of the testimony as to which protection is sought. Only
                                  20   those portions of the testimony that are appropriately designated for protection within
                                  21   the 30 days shall be covered by the provisions of this Stipulated Protective Order.
                                  22                c.       for information produced in any other form, including any tangible
                                  23   items, that the Producing Party affix in a prominent place on the exterior of the
                                  24   container or containers in which the information or item is stored the legend
                                  25   "Confidential." If only portions of the information or item warrant protection, the
                                  26   Producing Party, to the extent practicable, shall identify the protected portions.
                                  27         8.     Information or material produced which is designated as "Confidential"
                                  28   may be disclosed or made available only to the Court, to counsel for a party

                                                                            3
                                                         PROTECTIVE ORDER PURSUANT TO STIPULATION
                                   1   (including the paralegal, clerical, and secretarial staff employed by such counsel), and
                                   2   to the "qualified persons" designated below:
                                   3                 a.    in-house counsel of a party, or an officer, director, or employee of
                                   4   a party deemed necessary by counsel to aid in the prosecution, defense, or settlement
                                   5   of this action;
                                   6                 b.    experts or consultants (together with their clerical staff) retained to
                                   7   assist in the prosecution, defense, or settlement of this action who sign an undertaking
                                   8   confirming that they have reviewed and agree to be bound by the terms of the
                                   9   protective order;
                                  10                 c.    court reporter(s) employed in this action;
                                  11                 d.    a witness at any proceeding in this action; and,
                                                     e.    any other person as to whom the Disclosing Party agrees in
SANTA ANA, CALIFORNIA 92705




                                  12
 1851 EAST FIRST ST., SUITE 860
 WORTHE HANSON & WORTHE


    TELEPHONE: (714) 285-9600




                                  13   writing.
                                  14          9.     Nothing herein shall impose any restrictions on the use or disclosure by a
                                  15   party of material obtained by such party independent of discovery in this action,
                                  16   whether or not such material is also obtained through discovery in this action, or from
                                  17   disclosing its own Protected Material as it deems appropriate.
                                  18          10.    In the event that any Protected Material is used in any proceeding in this
                                  19   action, it shall not lose its confidential status through such use, and the party using
                                  20   such shall take all reasonable steps to maintain its confidentiality during such use;
                                  21   however, this Paragraph does not apply where the Protected Material appears in the
                                  22   public record.
                                  23          11.    This Stipulation is entered solely for the purpose of facilitating the
                                  24   exchange of documents and information between the Parties to this action without
                                  25   involving the Court unnecessarily in the process. Nothing in this Stipulation nor the
                                  26   production of any information or document under the terms of this Stipulation norc
                                  27   any proceedings pursuant to this Stipulation shall be deemed to have the effect of an
                                  28   admission or waiver by any party or of altering the confidentiality or non-

                                                                              4
                                                           PROTECTIVE ORDER PURSUANT TO STIPULATION
                                   1   confidentiality of any such document or information or altering any existing
                                   2   obligation of any party or the absence thereof. Neither the stipulation nor its contents,
                                   3   nor designation of a document as "Confidential," nor any party's objection or failure to
                                   4   object to such a designation is admissible as evidence for the purpose of proving or
                                   5   disproving any matter at issue in the litigation. Further, the Parties agree that the
                                   6   "Confidential" designation provided on documents for purposes of production under
                                   7   this Protective Order is not admissible for any purpose. In addition, the parties agree
                                   8   that the "Confidential" designation added pursuant to this Protective Order shall not
                                   9   appear on any trial exhibit or any other document shown to the jury.
                                  10         12.    Inadvertent production of privileged material, or the inadvertent failure
                                  11   to designate material as "Confidential,” does not waive the privileged or confidential
                                       status of the document or information.
SANTA ANA, CALIFORNIA 92705




                                  12
 1851 EAST FIRST ST., SUITE 860
 WORTHE HANSON & WORTHE


    TELEPHONE: (714) 285-9600




                                  13         13.    If timely corrected, an inadvertent failure to designate qualified
                                  14   information or items as "Confidential" does not, standing alone, waive the
                                  15   Designating Party's right to secure protection under this Order for such material. If
                                  16   material is appropriately designated as "Confidential" after the material was initially
                                  17   produced, the Receiving Party, on timely notification of the designation, must make
                                  18   reasonable efforts to assure that the material is treated in accordance with the
                                  19   provisions of this Order, and must immediately (a) notify in writing the Designating
                                  20   Party of any disclosures of such Protected Material, (b) use its best efforts to retrieve
                                  21   all copies of the Protected Material, and (c) inform the person or persons to whom
                                  22   disclosures were made of all the terms of this Order. If the designated documents have
                                  23   already been filed with the Court without the confidential designation, the Designating
                                  24   Party may move the court for filing of the document under seal.
                                  25         14.    Any party may challenge the confidentiality designation of the other
                                  26   party, but shall be required to maintain the confidentiality of the information unless
                                  27   and until a ruling issues designating that the information ought not be deemed
                                  28   "Confidential" or the Designating Party fails to seek a ruling on the confidentiality of

                                                                             5
                                                          PROTECTIVE ORDER PURSUANT TO STIPULATION
                                   1   the designated material, as set forth in detail in Paragraph 18.
                                   2         15.    A party that elects to initiate a challenge to a Designating Party's
                                   3   confidentiality designation must begin the process by conferring directly with counsel
                                   4   for the Designating Party. In conferring, the challenging Party must explain the basis
                                   5   for its belief that the confidentiality designation was not proper and must give the
                                   6   Designating Party an opportunity to review the designated material, to reconsider the
                                   7   circumstances, and, if no change in designation is offered, to explain the basis for the
                                   8   chosen designation.
                                   9         16.    If the parties are unable to resolve their dispute regarding the
                                  10   confidentiality of the designated material following the meet and confer process set
                                  11   forth in Paragraph 16, the Designating Party must, pursuant to Federal Rule of Civil
                                       Procedure 26, and the rules of this Court, file and serve a motion for a protective
SANTA ANA, CALIFORNIA 92705




                                  12
 1851 EAST FIRST ST., SUITE 860
 WORTHE HANSON & WORTHE


    TELEPHONE: (714) 285-9600




                                  13   order that identifies the material designated as confidential and affirms that the
                                  14   moving party has complied with the meet and confer requirements imposed in the
                                  15   preceding paragraph. The Designating Party bears the burden of persuading the Court
                                  16   that the information is Confidential within the definition of that term set forth above.
                                  17         17.    In the case of a dispute, the material designated as confidential will be
                                  18   deemed confidential until thirty (30) days following the start of the meet and confer
                                  19   process set forth in Paragraph 16. If the Designating Party files a motion for a
                                  20   protective order, as set forth in Paragraph 17, the designated material maintains its
                                  21   confidentiality designation until the court orders otherwise. If the Designating Party
                                  22   fails to file a motion for a protective order following the meet and confer process,
                                  23   after thirty days from the start of the meet and confer process, the material is no longer
                                  24   considered confidential.
                                  25         18.    Upon written request, at the conclusion of this matter, the Parties hereby
                                  26   agree to promptly return all copies of all Protected Material received; or, in the
                                  27   alternative, such parties may shred all copies of all such Protected Material and
                                  28   promptly send written confirmation from the other Party that it has complied with the

                                                                            6
                                                         PROTECTIVE ORDER PURSUANT TO STIPULATION
                                   1   terms of this Stipulation. Notwithstanding, Counsel shall be able to retain a copy of
                                   2   confidential information that has been submitted in a pleading or marked as an exhibit
                                   3   in a deposition.
                                   4         19.    Even after the termination of this litigation, the confidentiality
                                   5   obligations imposed by this Order shall remain in effect until a Designating Party
                                   6   agrees otherwise in writing or a court order otherwise directs. This Court retains and
                                   7   shall have jurisdiction over the Parties, their attorneys and all recipients of discovery
                                   8   designated "Confidential" for the enforcement of the provisions of this Order
                                   9   following termination of this case, and/or to terminate all or some of the provisions of
                                  10   this Order on application by any party.
                                  11         20.    This Order shall not preclude a party from exercising any rights or
                                       raising any objections otherwise available to them under the rules of discovery and
SANTA ANA, CALIFORNIA 92705




                                  12
 1851 EAST FIRST ST., SUITE 860
 WORTHE HANSON & WORTHE


    TELEPHONE: (714) 285-9600




                                  13   evidence.
                                  14         21.    This Order shall be binding upon the Parties to this action, the attorneys
                                  15   for each party and upon any recipient of discovery designated as "Confidential" and
                                  16   upon any successor, executor, personal representative, administrator, heir, legal
                                  17   representative, assignee, subsidiaries, division, employee, agent, independent
                                  18   contractor, or other person or legal entity over which any party or attorney or recipient
                                  19   of documents covered by this Order may have control.
                                  20         IT IS SO ORDERED.
                                  21

                                  22   DATED: May 21, 2021                     ___________________________________
                                                                               HON. PEDRO V. CASTILLO
                                  23                                           United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28

                                                                             7
                                                          PROTECTIVE ORDER PURSUANT TO STIPULATION
